DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
4.	Claims 1-4, 7, 9-11, 13-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 2019/0230667 A1, hereinafter “Loehr”).
Regarding claim 1, Loehr teaches a method comprising: receiving, by a radio link control (RLC) reassembly component (Figs. 17 and 19, ¶ [0152], the PDCP layer takes over the reassembly function in addition to other functions that it is already performing upon switching from single to multi connectivity, ¶ [0224], it is noted that PDCP and RLC layer may also be combine into one layer, or RLC may perform the functionality. ¶ [0229]) a first set of segments of an RLC service data unit (SDU) forwarded by a first RLC reception component (Figs. 17, 19 and 22, ¶ [0251], ¶ [0252], ¶ [0253], By adding a third-layer header including a sequence number (referenced as "RLC SN") to each of the fourth-layer PDUs corresponding to third-layer SDUs, the third layer processing unit generates third-layer PDUs each of which consists of a third-layer header and a third-layer SDU, ¶ [0169], ¶ [0180], ¶ [0185], ¶ [0186], ¶ [0208]); associated with a first radio link, each segment of the first set of segments including one or more octets of the RLC SDU (Figs. 16, 17, e.g., RLC of eNB1 receives a segment (with a payload of 0-800 bytes) from two transmitted segments (with payload of 0-800 bytes and 801-1200 bytes), ¶ [0228], ¶ [0176], the RLC RX collects all segments of the RLC PDU (retransmitted or correctly received after the first transmission), re-orders them based on the MAC header information and reassembles the RLC PDU. The reassembled PDU may then be provided to the higher layers (such as PDCP or directly IP, if there is no PDCP) for further processing, ¶ [0224], transmission to different respective base stations, or in general data receiving nodes, ¶ [0227]); receiving, by the RLC reassembly component, a second set of segments of the RLC SDU forwarded by a second RLC reception component associated with a second radio link  that is different than the first radio link (Figs. 17 and 19, ¶ [0150], ¶ [0227], ¶ [0237]), each segment of the second set of segments including one or more of the octets of the RLC SDU (Figs. 16, 17, e.g., RLC of eNB2 receives a segment (with a payload of 0-500 bytes) from two transmitted segments (with payload of 0-500 bytes and 501-1200 bytes), ¶ [0228]); and outputting, by the RLC reassembly component, a reconstructed RLC SDU assembled based on the first set segments and the second set of segments, the reconstructed RLC SDU including all Figs. 17 and 19, ¶ [0229], ¶ [0230], the central reordering and reassembling functions are carried out in the PDCP layer. ¶ [0231], the status report is advantageously transmitted and received on the layer (RLC) below the coordinating layer (third, PDCP) and provided to the coordinating layer for matching the received segments and deciding which segments are to be transmitted, Moreover, the MAC segmentation information may be passed up to the coordinating layer in order to enable re-ordering and re-assembly, as well as the coordination of the retransmissions., ¶ [0233], ¶ [0236], ¶ [0237], The RLC basically passes the received segments together with the segmentation information received from the MAC to the PDCP and the PDCP performs the re-ordering and reassembly of all segments received from all nodes of the multi-connection (here eNB1 and eNB2)).
Loehr does not explicitly teach generating and sending, by the RLC reassembly component, a stop indication to one or both of the first and second RLC reception components when the reconstructed RLC SDU comprises all of the octets of the RLC SDU, the stop indication associated with the RLC SDU.
However, Loehr teaches the PDCP layer (reassembly component) will inform the RLC layer about missing part of segments. The ARQ may still run at the RLC layer (in the AM) and in this case the PDCP layer will need to share the missing (fully or partially) PDCP SN details with the RLC layer. The PDCP layer will inform the RLC layer about missing part of segments. Afterwards, the receiving entity of the RLC layer will send status report to transmitting entity of the RLC layer (¶ [0031], In Acknowledged Mode the RLC layer supports error correction by means of an Automatic Repeat Request (ARQ) protocol, RLC retransmissions are for example based on RLC status reports, i.e. ACK/NACK, received from the peer RLC receiving entity. ¶ [0032], The status report provides positive acknowledgements (ACK) or negative acknowledgment information (NACK) on RLC Data PDUs or portions of them, up to the last RLC Data PDU whose HARQ reordering is complete. ¶ [0226], ¶ [0229],  ¶ [0230]- ¶ [0232], ¶ [0152], The ARQ may still run at the RLC layer (in the AM) and in this case the PDCP layer will need to share the missing (fully or partially) PDCP SN details with the RLC layer. The PDCP layer will inform the RLC layer about missing part of segments. Afterwards, the receiving entity of the RLC layer will send status report to transmitting entity of the RLC layer. Therefore, a separate ARQ in RLC and PDCP layer is not required, which means single connectivity and multi-connectivity, ARQ may both run in RLC layer).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to generate and send, by the RLC reassembly component, a stop indication/status report, associated with the RLC SDU, to one or both of the first and second RLC reception components when the reconstructed RLC SDU comprises all of the octets of the RLC SDU in the system of Loehr to further improve system efficiency. 
	Regarding claim 2, Loehr teaches the method of claim 1, further comprising forwarding the reconstructed RLC SDU to another entity in a wireless device or a radio access primary node in the wireless network (Figs. 1, 2, ¶ [0176], The reassembled PDU may then be provided to the higher layers (such as PDCP or directly IP, if there is no PDCP) for further processing. ¶ [0227]).
 	Regarding claim 3, Loehr teaches the method of claim 1, further comprising:
receiving, by the first RLC reception component, a segment in the first set of segments of the RLC SDU; forwarding, by the first RLC reception component, the segment in the ¶ [0176], the RLC RX collects all segments of the RLC PDU (retransmitted or correctly received after the first transmission), re-orders them based on the MAC header information and reassembles the RLC PDU. The reassembled PDU may then be provided to the higher layers (such as PDCP or directly IP, if there is no PDCP) for further processing, ¶ [0237]).
	Loehr does not explicitly teach discarding, by the first RLC reception component, the segment in the first set of segments of the RLC SDU.
 	However, Loehr teaches in multi-connectivity scenario it is not necessary that each lower layer stack at the receiver side receives and reassembles the packet correctly. It is enough when one of them which collects segments of the packets from all other stacks is capable of reassemble the packet. This provides a kind of diversity and increases the throughput. (¶ [0226], ¶ [0237], The RLC basically passes the received segments together with the segmentation information received from the MAC to the PDCP and the PDCP performs the re-ordering and reassembly of all segments received from all nodes of the multi-connection (here eNB1 and eNB2)).
	Thus, it would have been obvious to one of ordinary skill in the art at time of the invention was filed to discard, by the first RLC reception component, a segment of the first set of segments of the RLC SDU in the system of Loehr to further enhance system efficiency.
 	Regarding claim 4, Loehr teaches the method of claim 1, wherein a segment of the first set of segments is received by the first RLC reception component in response to an automatic repeat request (ARQ) generated and wirelessly transmitted by the first RLC reception component, the ARQ generated following detected by the first RLC ¶ [0032], ¶ [0141], ¶ [0149], ¶ [0151], Among the multiple receiving eNBs, one is functioning as a master eNB, which implements the layer that performs the reassembly of the segments received via multiple connections. The master eNB communicates with the other eNBs, ¶ [0170], ¶ [0172], The RLC layer then performs reassembling and reordering of the MAC segments. The RLC receiving side (RX) sends status report indicating correct reception of the 800 to 1200 bytes belonging to the MAC PDU1 to the RLC transmitting side (TX). ¶ [0173], ¶ [0176], the RLC RX collects all segments of the RLC PDU (retransmitted or correctly received after the first transmission), re-orders them based on the MAC header information and reassembles the RLC PDU. The reassembled PDU may then be provided to the higher layers (such as PDCP or directly IP, if there is no PDCP) for further processing, ¶ [0236], the PDCP will inform the RLC about the missing part(s) of segments. Afterwards, the RLC layer will send the status report to the RLC TX.  ¶ [0237]).
 	Regarding claim 7, Loehr teaches the method of claim 1, wherein each segment of the first set of segments and the second set segments comprise an end segment indication, the method further comprising determining when the reconstructed RLC SDU comprises all of the octets of the RLC SDU based on the end segment indication (¶ [0208], ¶ [0209], The LSF is set to 1 to indicate that this is the last segment of the RLC PDU. ¶ [0211], ¶ [0230], In order to perform the reordering and reassembling, the PDCP layer has to understand the segment header (SO and LSF) of the MAC layer).
 	Regarding claim 9, Loehr teaches the method of claim 1, wherein the octets of the RLC SDU in the second set of segments of the RLC SDU is the same or different figs. 16, 17 and 19).
 	Regarding claim 10, Loehr teaches the method of claim 1, wherein each segment of the of the first set of segments and the second set of segments comprise an indication of which octets of the RLC SDU are contained therein, the method further comprising reconstructing the RLC SDU based on the indication (¶ [0166] The SO field in this example indicates the position of the PDU segment in bytes within the original PDU. Specifically, the SO field indicates the position within the data field of the original PDU to which the first byte of the data field of the PDU segment corresponds to. The first byte in the data field of the original PDU is referred by the SO field value zero. The LSF field indicates whether or not the last byte of the PDU segment corresponds to the last byte of a PDU. ¶ [0175], ¶ [0205], ¶ [0230], In order to perform the reordering and reassembling, the PDCP layer has to understand the segment header (SO and LSF) of the MAC layer).
 	Regarding claim 11, a radio access network (RAN) primary node (RPN) in a wireless network (¶ [0227]), the RPN comprising: a processor; and a non-transitory memory storing instructions that when executed by the processor cause the RPN to:
receive a first set of segments of a radio link control (RLC) service data unit (SDU) forwarded by a first RLC reception component (Figs. 17, 19 and 22, ¶ [0251], ¶ [0252], ¶ [0253], By adding a third-layer header including a sequence number (referenced as "RLC SN") to each of the fourth-layer PDUs corresponding to third-layer SDUs, the third layer processing unit generates third-layer PDUs each of which consists of a third-layer header and a third-layer SDU, ¶ [0169], ¶ [0180], ¶ [0185], ¶ [0186], ¶ [0208]);  associated with a first radio link, each segment of the first set of segments Figs. 16, 17, e.g., RLC of eNB1 receives a segment (with a payload of 0-800 bytes) from two transmitted segments (with payload of 0-800 bytes and 801-1200 bytes), ¶ [0228], ¶ [0176], the RLC RX collects all segments of the RLC PDU (retransmitted or correctly received after the first transmission), re-orders them based on the MAC header information and reassembles the RLC PDU. The reassembled PDU may then be provided to the higher layers (such as PDCP or directly IP, if there is no PDCP) for further processing, ¶ [0224], transmission to different respective base stations, or in general data receiving nodes, ¶ [0227]); receive a second set of segments of the RLC SDU forwarded by a second RLC reception component associated with a second radio link different than the first radio link (Figs. 17 and 19, ¶ [0150], ¶ [0227], ¶ [0237]),each segment of the second set of segments including one or more of the octets of the RLC SDU (Figs. 16, 17, e.g., RLC of eNB2 receives a segment (with a payload of 0-500 bytes) from two transmitted segments (with payload of 0-500 bytes and 501-1200 bytes), ¶ [0228]); and output a reconstructed RLC SDU assembled based on the first set of segments and the second set of segments, the reconstructed RLC SDU including all octets of RLC SDU (Figs. 17 and 19, ¶ [0229], ¶ [0230], the central reordering and reassembling functions are carried out in the PDCP layer. ¶ [0231], the status report is advantageously transmitted and received on the layer (RLC) below the coordinating layer (third, PDCP) and provided to the coordinating layer for matching the received segments and deciding which segments are to be transmitted, Moreover, the MAC segmentation information may be passed up to the coordinating layer in order to enable re-ordering and re-assembly, as well as the coordination of the retransmissions., ¶ [0233], ¶ [0236], ¶ [0237], The RLC basically passes the received segments together with the segmentation information received from the MAC to the PDCP and the PDCP performs the re-ordering and reassembly of all segments received from all nodes of the multi-connection (here eNB1 and eNB2)).
Loehr does not explicitly teach generate and send a stop indication to one or both of the first and second RLC reception components when the reconstructed RLC SDU comprises all of the octets of the RLC SDU, the stop indication associated with the RLC SDU.
However, Loehr teaches the PDCP layer (reassembly component) will inform the RLC layer about missing part of segments. The ARQ may still run at the RLC layer (in the AM) and in this case the PDCP layer will need to share the missing (fully or partially) PDCP SN details with the RLC layer. The PDCP layer will inform the RLC layer about missing part of segments. Afterwards, the receiving entity of the RLC layer will send status report to transmitting entity of the RLC layer (¶ [0031], In Acknowledged Mode the RLC layer supports error correction by means of an Automatic Repeat Request (ARQ) protocol, RLC retransmissions are for example based on RLC status reports, i.e. ACK/NACK, received from the peer RLC receiving entity. ¶ [0032], The status report provides positive acknowledgements (ACK) or negative acknowledgment information (NACK) on RLC Data PDUs or portions of them, up to the last RLC Data PDU whose HARQ reordering is complete. ¶ [0226], ¶ [0230], ¶ [0231], ¶ [0152], The ARQ may still run at the RLC layer (in the AM) and in this case the PDCP layer will need to share the missing (fully or partially) PDCP SN details with the RLC layer. The PDCP layer will inform the RLC layer about missing part of segments. Afterwards, the receiving entity of the RLC layer will send status report to transmitting entity of the RLC layer. Therefore, a separate ARQ in RLC and PDCP layer is not required, which means single connectivity and multi-connectivity, ARQ may both run in RLC layer).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to generate and send a stop indication/status report, associated with the RLC SDU, to one or both of the first and second RLC reception components when the reconstructed RLC SDU comprises all of the octets of the RLC SDU in the system of Loehr to further improve system efficiency. 
 	Regarding claim 13, Loehr teaches the RPN of claim 11, wherein the RPN comprises a master cell group (MCG) RAN node (¶ [0027], each RLC layer (of the respective eNB) may pass the status reports to the PDCP of the master eNB, which decides whether or not a retransmission is necessary and for which segment of the packet).
	Regarding claim 14, Loehr teaches the RPN of claim 11, further configured to forward the reconstructed RLC SDU to another entity in the RPN (Figs. 1, 2, ¶ [0176], The reassembled PDU may then be provided to the higher layers (such as PDCP or directly IP, if there is no PDCP) for further processing. ¶ [0227]).
 	Regarding claim 15, Loehr teaches the RPN of claim 14, wherein each of the first set of segments and the second set of segments comprise an end segment indication, the RPN further configured to determine when the reconstructed RLC SDU comprises all of the octets of the RLC SDU based on the end segment indication (¶ [0208], ¶ [0209], The LSF is set to 1 to indicate that this is the last segment of the RLC PDU. ¶ [0211], ¶ [0230], In order to perform the reordering and reassembling, the PDCP layer has to understand the segment header (SO and LSF) of the MAC layer). 	
¶ [0166] The SO field in this example indicates the position of the PDU segment in bytes within the original PDU. Specifically, the SO field indicates the position within the data field of the original PDU to which the first byte of the data field of the PDU segment corresponds to. The first byte in the data field of the original PDU is referred by the SO field value zero. The LSF field indicates whether or not the last byte of the PDU segment corresponds to the last byte of a PDU. ¶ [0175], ¶ [0205], ¶ [0230], In order to perform the reordering and reassembling, the PDCP layer has to understand the segment header (SO and LSF) of the MAC layer).
Regarding claims 20 and 21, Loehr teaches a system comprising: a first radio link control (RLC) reception component (fig. 17) , the first RLC reception component configured to: wirelessly receive, over a first radio link, a first set of segments of a radio link control (RLC) service data unit (SDU) (Figs. 17, 19 and 22, ¶ [0251], ¶ [0252], ¶ [0253], By adding a third-layer header including a sequence number (referenced as "RLC SN") to each of the fourth-layer PDUs corresponding to third-layer SDUs, the third layer processing unit generates third-layer PDUs each of which consists of a third-layer header and a third-layer SDU, ¶ [0169], ¶ [0180], ¶ [0185], ¶ [0186], ¶ [0208]), each segment of the first set of segments including one or more octets of the RLC SDU (Figs. 16, 17, e.g., RLC of eNB1 receives a segment (with a payload of 0-800 bytes) from two transmitted segments (with payload of 0-800 bytes and 801-1200 bytes) , Figs. ¶ [0176], the RLC RX collects all segments of the RLC PDU (retransmitted or correctly received after the first transmission), re-orders them based on the MAC header information and reassembles the RLC PDU. The reassembled PDU may then be provided to the higher layers (such as PDCP or directly IP, if there is no PDCP) for further processing.), the RLC SDU being segmented for transmission across multiple radio links of a wireless network, the multiple radio links (figs. 5B, 16,17-19, ¶ [0150]) including the first radio link; and forward each segment of the first set of segments of the RLC SDU to an RLC reassembly component (Figs. 17 and 19, ¶ [0152], the PDCP layer takes over the reassembly function in addition to other functions that it is already performing upon switching from single to multi connectivity); detect that a number of octets of the RLC SDU were not received in the first set of segments of the RLC SDU: and generate and wirelessly transmit, over the first radio link, an automatic repeat request (ARQ) for the octets of the RLC SDU that were not received in the first set of segments of the RLC SDU (¶ [0032], ¶ [0170], ¶ [0229], If reassembling and reordering were performed in the RLC layer, then the RLC layer of both eNBs will send respective individual RLC status reports to the RLC TX (RLC of eNB1 sends status report of 801 to 1200 bytes and RLC of eNB2 sends status report of 501 to 1200 bytes, ¶ [0232], However, it is noted that the present disclosure may still work, if the PDCP does not perform the retransmission coordination and if the segments are indeed retransmitted redundantly on each link); a second RLC reception component, the second RLC reception component configured to: wirelessly receive a second set of segments of the RLC SDU, each segment of the second set of segments including one or more octets of the RLC SDU received over a second radio link of the multiple radio links (Figs. 17 and 19), the second radio link different from the first radio link (Figs. 17 and 19, ¶ [0150], ¶ [0237]); and forward each ¶ [0152], the PDCP layer takes over the reassembly function in addition to other functions that it is already performing upon switching from single to multi connectivity., ¶ [0153], A common sequence number may be used for more than one layer (such as PDCP and RLC) which reduces header overhead. ¶ [0161], ¶ [0180],  ¶ [0227]);  detect that a number of octets of the RLC SDU were not received in the second set of segments of the RLC SDU; and generate and wirelessly transmit, over the second radio link, an automatic repeat request (ARQ) for the octets of the RLC SDU that were not received in the second set of segments of the RLC SDU (¶ [0032], ¶ [0170], ¶ [0229], If reassembling and reordering were performed in the RLC layer, then the RLC layer of both eNBs will send respective individual RLC status reports to the RLC TX (RLC of eNB1 sends status report of 801 to 1200 bytes and RLC of eNB2 sends status report of 501 to 1200 bytes, ¶ [0232], However, it is noted that the present disclosure may still work, if the PDCP does not perform the retransmission coordination and if the segments are indeed retransmitted redundantly on each link); and the RLC reassembly component configured to: receive the first set of segments of the RLC SDU; receive the second set of segments of the RLC SDU; and output a reconstructed RLC SDU assembled based on at least the first set of segments and the second set of segments, the reconstructed RLC SDU including all octets of RLC SDU (Figs. 17 and 19, ¶ [0229], ¶ [0230], the central reordering and reassembling functions are carried out in the PDCP layer. ¶ [0231], the status report is advantageously transmitted and received on the layer (RLC) below the coordinating layer (third, PDCP) and provided to the coordinating layer for matching the received segments and deciding which segments are to be transmitted, Moreover, the MAC segmentation information may be passed up to the coordinating layer in order to enable re-ordering and re-assembly, as well as the coordination of the retransmissions., ¶ [0233], ¶ [0236], ¶ [0237], The RLC basically passes the received segments together with the segmentation information received from the MAC to the PDCP and the PDCP performs the re-ordering and reassembly of all segments received from all nodes of the multi-connection (here eNB1 and eNB2)).
 	Loehr does not explicitly teach generate and send a stop indication to one or both of the first and second RLC reception components when the reconstructed RLC SDU comprises all of the octets of the RLC SDU, the stop indication associated with the RLC SDU.
However, Loehr teaches the PDCP layer (reassembly component) will inform the RLC layer about missing part of segments. The ARQ may still run at the RLC layer (in the AM) and in this case the PDCP layer will need to share the missing (fully or partially) PDCP SN details with the RLC layer. The PDCP layer will inform the RLC layer about missing part of segments. Afterwards, the receiving entity of the RLC layer will send status report to transmitting entity of the RLC layer (¶ [0031], In Acknowledged Mode the RLC layer supports error correction by means of an Automatic Repeat Request (ARQ) protocol, RLC retransmissions are for example based on RLC status reports, i.e. ACK/NACK, received from the peer RLC receiving entity. ¶ [0032], The status report provides positive acknowledgements (ACK) or negative acknowledgment information (NACK) on RLC Data PDUs or portions of them, up to the last RLC Data PDU whose HARQ reordering is complete. ¶ [0226], ¶ [0230], ¶ [0231], ¶ [0152], The ARQ may still run at the RLC layer (in the AM) and in this case the PDCP layer will need to share the missing (fully or partially) PDCP SN details with the RLC layer. The PDCP layer will inform the RLC layer about missing part of segments. Afterwards, the receiving entity of the RLC layer will send status report to transmitting entity of the RLC layer. Therefore, a separate ARQ in RLC and PDCP layer is not required, which means single connectivity and multi-connectivity, ARQ may both run in RLC layer).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to generate and send, by the RLC reassembly component, a stop indication/status report, associated with the RLC SDU, to one or both of the first and second RLC reception components when the reconstructed RLC SDU comprises all of the octets of the RLC SDU in the system of Loehr to further improve system efficiency. 
5.	Claims 6, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Zheng et al. (US 2020/0213242 A1, hereinafter “Zheng”).
Regarding claims 6 and 17, Loehr teaches the method of claim 1, wherein when the RLC reassembly component determines that the reconstructed RLC SDU comprises all of the octets of the RLC SDU, sending the stop indication to one or both of the first and second RLC reception components, as set forth above.
Loehr does not explicitly teach further comprising starting, by the RLC reassembly component, a reassembly timer when the first segment of the RLC SDU is received and, when the RLC reassembly component determines that the reconstructed RLC SDU comprises all of the octets of the RLC SDU, and stopping the reassembly timer and sending the stop indication to one or both of the first and second RKC reception components when the RLC reassembly component determines that the reconstructed RLC SDU comprises all of the octets of the RLC SDU.
by ¶ [0074] and ¶ [0131] of Zheng.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to start, by the RLC reassembly component, a reassembly timer when the first segment of the RLC SDU is received and stop the reassembly timer when the RLC reassembly component determines that the reconstructed RLC SDU comprises all of the octets of the RLC SDU in the system of Loehr to improve system/buffer efficiency and reliability by utilizing design methodologies well known in the art. 	
Regarding claims 8 and 18, Loehr teaches the method of claim 1.
Loehr does not explicitly teach further comprising starting, by the RLC reassembly component, a reassembly timer when the first segment of the RLC SDU is received and, when the reassembly timer expires, sending stop indication to one or both of the first and second RLC reception components and discarding further segments of the RLC SDU received from the first and second RLC reception components when the reassembly timer expires.
 	However, it is well known in the art to start, by the RLC reassembly component, a reassembly timer when the first segment of the RLC SDU is received and discarding further received segments of the RLC SDU when the reassembly timer expires, as evidenced by ¶ [0074], ¶ [0113] and ¶ [0131] of Zheng 
.
6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Agiwal et al. (US 2018/0083688 A1, hereinafter “Agiwal”).
 	Regarding claim 12, Loehr teaches the RPN of claim 11.
Loehr does not explicitly teach wherein the RPN comprises a RAN node centralised unit (CU).
Agiwal teaches a RPN comprises a RAN node centralised unit (CU) (figs. 2A-2C).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize the method of Loehr in a CU to further improve industrial applicability.
Response to Arguments
7.	Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive.
8.	On pages 11-12 of Arguments/Remarks, Applicant argues “…For completeness, Applicant notes that the Examiner also rejected claim 5 (now cancelled and incorporated into claim 1) as being unpatentable over Loehr, under 35 USC § 103. PCDP layer (i.e. reassembly component) to detect the missing segments of an RLC SDU and to inform the RLC layer about missing segments. Thus, a person skilled in the art, having regard to Loehr, would be led to configuring the PCDP layer (i.e. the reassembly component), and not the RLC layer (e.g. the RLC reception component), to detect and trigger recovery of missing segments. Loehr does not hint at a need for the PDCP layer to send an indication to the RLC layer to stop ARQ transmissions for an RLC SDU since,
in Loehr, all ARQ transmissions for an RLC SDU are triggered by the PDCP layer. Thus, the skilled person, in view of Loehr, would not consider it obvious to cause the RLC reassembly component to generate and send a stop indication associated with the RLC SDU to the RLC reception component.”
	Examiner respectfully disagrees and submits that during patent examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims (In re Yamamoto, 740 F.2d 1569, 222 USPQ 934 (Fed. Cir. 1984)).
 	In this case, the claim requires outputting, by a reassembly component, a reconstructed RLC SDU assembled based on the first set of segments and the second set of segments
 	Loehr teaches, using the broadest reasonable interpretation, outputting, by the RLC reassembly component, a reconstructed RLC SDU assembled based on the first set segments and the second set of segments, the reconstructed RLC SDU including all octets of RLC SDU (Figs. 17 and 19, ¶ [0229], ¶ [0230], the central reordering and reassembling functions are carried out in the PDCP layer. ¶ [0231], the status report is advantageously transmitted and received on the layer (RLC) below the coordinating layer (third, PDCP) and provided to the coordinating layer for matching the received segments and deciding which segments are to be transmitted, Moreover, the MAC segmentation information may be passed up to the coordinating layer in order to enable re-ordering and re-assembly, as well as the coordination of the retransmissions., ¶ [0233], ¶ [0236], ¶ [0237], The RLC basically passes the received segments together with the segmentation information received from the MAC to the PDCP and the PDCP performs the re-ordering and reassembly of all segments received from all nodes of the multi-connection (here eNB1 and eNB2)).
Loehr teaches the PDCP layer (RLC reassembly component) will inform the RLC layer about missing part of segments. The ARQ may still run at the RLC layer (in the AM) and in this case the PDCP layer will need to share the missing (fully or partially) PDCP SN details with the RLC layer. The PDCP layer will inform the RLC layer about missing part of segments. Afterwards, the receiving entity of the RLC layer will send status report to transmitting entity of the RLC layer (¶ [0031], In Acknowledged Mode the RLC layer supports error correction by means of an Automatic Repeat Request (ARQ) protocol, RLC retransmissions are for example based on RLC status reports, i.e. ACK/NACK, received from the peer RLC receiving entity. ¶ [0032], The status report provides positive acknowledgements (ACK) or negative acknowledgment information (NACK) on RLC Data PDUs or portions of them, up to the last RLC Data PDU whose HARQ reordering is complete. ¶ [0226], ¶ [0229],  ¶ [0230]- ¶ [0232], ¶ [0152]).

	Further, Loehr teaches the present disclosure may still work, if the RLC performs the retransmission coordination and if the segments are indeed retransmitted redundantly on each link (¶ [0032], ¶ [0170], ¶ [0229], If reassembling and reordering were performed in the RLC layer, then the RLC layer of both eNBs will send respective individual RLC status reports to the RLC TX (RLC of eNB1 sends status report of 801 to 1200 bytes and RLC of eNB2 sends status report of 501 to 1200 bytes, ¶ [0232], However, it is noted that the present disclosure may still work, if the PDCP does not perform the retransmission coordination and if the segments are indeed retransmitted redundantly on each link).
	Therefore, Loehr render obvious the claims.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477